 



Exhibit 10.1
SUBSCRIPTION AGREEMENT
This SUBSCRIPTION AGREEMENT (this “Agreement”), dated as of September 30, 2007,
is entered into by and among GLOBAL EMPLOYMENT HOLDINGS, INC., a Delaware
corporation (the “Company”), and the purchasers listed on Schedule A attached
hereto (individually, a “Purchaser” and collectively, the “Purchasers”).
WHEREAS, the Company entered into an agreement (the “Equity Raise Agreement”),
dated as of February 28, 2007, with the holders of its senior secured
convertible notes (“Notes”) and Series A mandatorily redeemable convertible
preferred stock pursuant to which the Company agreed to sell at least $5 million
of common stock in a private placement or public offering to close no later than
September 30, 2007 or call upon the commitment received from the Purchasers to
purchase an aggregate of $3 million of common stock on September 30, 2007;
WHEREAS, the Company conducted an offering in good faith and using commercially
reasonable efforts during the time period set forth in the Equity Raise
Agreement but, after receiving a market valuation of the offering, the Company’s
Board of Directors concluded that the offering was not in the best interest of
the company or its security holders; and
WHEREAS, the Company desires to call upon the commitment received from the
Purchasers to purchase the Company’s common stock and the Purchasers desire to
make an investment in the Company.
NOW, THEREFORE, the parties agree as follows:
Section 1. Sale and Purchase.

  a.   Upon the execution of this Agreement, each of the Purchasers agrees to
subscribe for and purchase the amount of shares of the Company’s common stock
(the “Shares”) set forth opposite such Purchaser’s name in Schedule A for the
purchase price set forth therein.     b.   The purchase price per Share shall be
equal to the volume weighted average price per share of the Company’s common
stock for the ten consecutive trading day period ending on September 29, 2007
(the “Ten-Day Period”) on the OTC Bulletin Board as reported by Bloomberg;
provided, however, that if there are not reported trades on the OTC Bulletin
Board during the Ten-Day Period, the purchase price shall equal $1.50, which is
the price per share of the last reported sale of the Company’s common stock on
the OTC Bulletin Board before the Ten-Day Period on September 13, 2007.     c.  
At the election of each Purchaser, the purchase price may be paid in cash, by
delivery by such Purchaser to the Company of Notes held by such Purchaser in a
principal amount equal to the purchase price due from such Purchaser, or a
combination thereof.

 

1



--------------------------------------------------------------------------------



 



  d.   Each Purchaser shall also receive, for no additional consideration, a
warrant to purchase one share of common stock for each Share purchased by such
Purchaser pursuant to this Agreement, at an exercise price equal to 120% of the
purchase price paid for each Share, in the aggregate amount set forth opposite
such Purchaser’s name in Schedule A and in the form attached hereto as
Exhibit A; provided, however, that no warrants shall be issued with respect to
any portion of the common stock purchased by a Purchaser through the surrender
of Notes. Each warrant will expire on the seventh anniversary of issuance.    
e.   The closing of the transactions contemplated hereby shall take place on
Wednesday, October 3, 2007, by delivering a fully executed copy of this
Agreement together with payment of the purchase price set forth in Schedule A in
the form of either a personal check or wire transfer for any cash portion of the
purchase price and the surrender of Notes with respect to such portion of the
purchase price a Purchaser elects to pay through the surrender of Notes.

Section 2. Representations of the Company. In connection with the issuance of
the Shares hereunder, the Company represents and warrants to the Purchasers
that:

  a.   the Company is a corporation duly formed, validly existing and in good
standing under the laws of the State of Delaware;     b.   the Shares, when
issued in accordance with the terms of this Agreement will be validly issued,
fully paid and non-assessable and not subject to any adverse claim;     c.   the
execution, delivery and performance of this Agreement by the Company does not
and will not conflict with, breach, violate or cause a default under any
contract, agreement, instrument, order, judgment or decree to which the Company
is a party or by which it is bound or violate any provision of law, statute,
rule or regulation applicable to the Company;     d.   the execution, delivery,
and performance of this Agreement and the consummation of the transactions
contemplated hereby have been duly authorized by all requisite corporate or
other necessary action on the part of the Company; and     e.   this Agreement,
when executed and delivered by the Company, will constitute a legal, valid, and
binding obligation enforceable against the Company in accordance with its terms.

Section 3. Representations of the Purchasers. Each of the Purchasers represents
and warrants to the Company that:

  a.   the Shares to be acquired by such Purchaser pursuant to this Agreement
will be acquired for its own account and not with a view to, or present
intention of, distribution thereof in violation of the Securities Act of 1933,
as amended (the “Securities Act”), and will not be disposed of in contravention
of the Securities Act or this Agreement;

 

2



--------------------------------------------------------------------------------



 



  b.   such Purchaser is not participating, directly or indirectly, in a
distribution of the Shares and will not take, or cause to be taken, any action
that would cause such Purchaser to be deemed an “underwriter” of such Shares as
defined in Section 2(11) of the Act;     c.   such Purchaser is an “accredited
investor” within the meaning of Rule 501 promulgated under the Act; and     d.  
this Agreement, when executed and delivered by such Purchaser, will constitute a
legal, valid, and binding obligation enforceable against such Purchaser in
accordance with its terms.

Section 4. Transferability of Shares. Each Purchaser understands and
acknowledges that the Shares have not been registered under the Securities Act,
or the securities laws of any state. Each Purchaser agrees that the Shares may
not be sold, offered for sale, transferred, pledged, hypothecated, or otherwise
disposed of except in compliance with the Securities Act and applicable state
securities laws. Each Purchaser understands that any sale, transfer, pledge,
hypothecation, or other disposition of the Shares may require in some states
specific approval by the appropriate governmental agency or commission in such
states.
Section 5. Amendments and Waivers. Neither this Agreement nor any provisions
hereof shall be waived, modified, discharged or terminated except by an
instrument in writing signed by the party against whom any such waiver,
modification, discharge or termination is sought.
Section 6. Effect of Agreement. This Agreement shall be binding upon and shall
inure to the benefit of the Company, and its successors and assigns, and shall
be binding upon and inure to the benefit of the Purchasers and their successors
and assigns.
Section 7. Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement will be in
writing and will be deemed to have been given (a) when delivered personally,
(b) one business day after being sent via a nationally recognized overnight
courier, or (c) when sent via facsimile promptly confirmed in writing to the
recipient. Such notices, demands and other communications will be sent to the
address indicated below:
To the Company:
Global Employment Solutions, Inc.
10375 Park Meadows Dr., Suite 375
Lone Tree, CO 80124
Facsimile: (303) 216-9533
Attn: Chief Financial Officer

 

3



--------------------------------------------------------------------------------



 



To the Purchasers:
At the addresses and fax numbers set below each Purchaser’s name on the
signature page hereto.
or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.
Section 8. Assignability. This Subscription Agreement is not transferable or
assignable by the Purchaser.
Section 9. Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.
Section 10. Entire Agreement. This Agreement shall embody the complete agreement
and understanding between the parties with respect to the subject matter hereof
and supersede and preempt any prior understandings, agreements or
representations by or between the parties, written or oral, which may have
related to the subject matter hereof in any way.
Section 11. Counterparts; Facsimile Signatures. This Agreement may be executed
in separate counterparts each of which will be an original and all of which
taken together will constitute one and the same agreement. This Agreement may be
executed by facsimile signatures that shall be binding on the parties hereto,
with original signatures to be delivered as soon as reasonably practicable
thereafter.
Section 12. Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of Colorado without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of Colorado or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of Colorado.
Section 13. Remedies. The parties hereto agree and acknowledge that money
damages may not be an adequate remedy for any breach of the provisions of this
Agreement and that any party may in its sole discretion apply to any court of
law or equity of competent jurisdiction for specific performance and/or
injunctive relief in order to enforce or prevent any violations of the
provisions of this Agreement. The exercise of such remedies shall not prevent
such party from recovering damages by reason of any breach of any provision of
this Agreement or exercising all other rights at law or in equity existing in
its favor.
* * * * *

 

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth above.

            GLOBAL EMPLOYMENT HOLDINGS, INC.
      By:   /s/ Dan Hollenbach         Name:   Dan Hollenbach        Title:  
Chief Financial Officer     

            R&R OPPORTUNITY FUND, L.P.
      By:   /s/ John Borer         Name:   John Borer        Title:   Managing
Director     

            MATHER & ASSOCIATES
      By:   /s/ Norbert Zeelander         Name:   Norbert Zeelander       
Title:   representing the General Partner    

            GWIRTSMAN FAMILY PARTNERS, LLC
      By:   /s/ Charles Gwirtsman         Charles Gwirtsman        Title:  
Managing Member    

         
 
  /s/ Howard Brill
 
Howard Brill    
 
       
 
  /s/ Dan Hollenbach    
 
       
 
  Dan Hollenbach    
 
       
 
  /s/ Steve List    
 
       
 
  Steve List    
 
       
 
  /s/ Steve Pennington    
 
       
 
  Steve Pennington    

 

5



--------------------------------------------------------------------------------



 



         
 
  /s/ Terry Koch
 
Terry Koch    
 
       
 
  /s/ Fred Viarrial    
 
       
 
  Fred Viarrial    
 
       
 
  /s/ Ken Michaels    
 
       
 
  Ken Michaels    
 
       
 
  /s/ Richard Goldman    
 
       
 
  Richard Goldman    
 
       
 
  /s/ Norma Fabrizio    
 
       
 
  Norma Fabrizio    
 
       
 
  /s/ Kevin LeCompte    
 
       
 
  Kevin LeCompte    
 
       
 
  /s/ Tariq Jawad    
 
       
 
  Tariq Jawad    
 
       
 
  /s/ Ed Kovalik    
 
       
 
  Ed Kovalik    
 
       
 
  /s/ Caress Kennedy    
 
       
 
  Caress Kennedy    

 

6



--------------------------------------------------------------------------------



 



SCHEDULE A

                                                                             
Common         Purchaser   Cash     Debt     Purchase Price     Shares    
Warrants  
 
                                           
Howard
  Brill   $ 500,000.00     $ —     $ 500,000.00       333,333.33      
333,334.00  
Fred
  Viarrial     71,000.00       29,000.00       100,000.00       66,666.67      
47,334.00  
Steve
  List     105,000.00       150,000.00       255,000.00       170,000.00      
70,000.00  
Dan
  Hollenbach     30,000.00       29,000.00       59,000.00       39,333.33      
20,000.00  
Terry
  Koch     15,500.00       34,500.00       50,000.00       33,333.33      
10,334.00  
Steve
  Pennington     100,000.00       —       100,000.00       66,666.67      
66,667.00  
Ken
  Michaels     150,000.00       —       150,000.00       100,000.00      
100,000.00  
Richard
  Goldman     20,000.00       —       20,000.00       13,333.33       13,334.00
 
Norma
  Fabrizio     10,000.00       —       10,000.00       6,666.67       6,667.00  
Kevin
  LeCompte     18,000.00       —       18,000.00       12,000.00       12,000.00
 
Caress
  Kennedy     25,000.00       —       25,000.00       16,666.67       16,667.00
 
Mather & Associates
        150,000.00       —       150,000.00       100,000.00       100,000.00  
Gwirtsman Family Partners, LLC
        1,063,000.00       —       1,063,000.00       708,666.67      
708,667.00   R&R Opportunity Fund, LP     350,000.00       —       350,000.00  
    233,333.33       233,334.00  
Tariq
  Jawad     50,000.00       —       50,000.00       33,333.33       33,334.00  
Ed
  Kovalik     100,000.00       —       100,000.00       66,666.67      
66,667.00  
 
                                 
 
                                           
TOTALS
      $ 2,757,500.00     $ 242,500.00     $ 3,000,000.00       2,000,000.00    
  1,838,339.00  
 
                                 

 

 